Citation Nr: 1722484	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from March 2001 to June 2005 and from April 4, 2009 to April 22, 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) (the Agency of Original Jurisdiction, or AOJ), which notified the Veteran of the amount of entitlement of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) he had used, and of his remaining entitlement as of June 6, 2011 (9 months and 4 days).  The Veteran claims that VA miscalculated the amount of educational benefits he has remaining.  

In August 2015, the Veteran appeared at the Cleveland, Ohio RO and testified at a videoconference hearing before the undersigned; a transcript of the hearing is in the record.  In November 2015, the Board remanded the case to the RO for additional development.  

At the August 2015 hearing, the Veteran referred to an overpayment assessed against him and inquired whether a waiver of recovery of the debt was possible.  This matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the Board remanded this case to the RO in order to obtain an audit of the Veteran's account regarding the VA educational assistance benefits he received under both Chapter 30 and Chapter 33.  The purpose of the audit was to determine whether the VA properly calculated of the Veteran's usage of benefits, and whether he had any available benefits remaining.  In a February 2016 the RO conducted an audit and issued the Veteran a supplemental statement of the case (SSOC) which explained, for the period both before and after the Veteran's irrevocable election in November 2009 to transfer his remaining entitlement to education assistance benefits under Chapter 30 to Chapter 33 benefits, the months and days of usage of the Veteran's education entitlement for each school term (March 2005 through November 2012).  The RO explained (and as was evident from an accompanying chart) that at the time of the irrevocable election, the Veteran had used 22 months and 21 days of entitlement under Chapter 30, and that he had 13 months and 9 days of entitlement remaining to be used under Chapter 33.  Further, the RO stated that the Veteran had used all of his 36 months of combined benefits under Chapter 30 and Chapter 33 and that he had no remaining entitlement.  

In a February 2017 statement in support of the claim, the Veteran's representative asserted that the SSOC failed to provide the exact amount of the Veteran's entitlement to education benefits prior to and after the irrevocable election, which does not appear to be an accurate assessment of the SSOC.  However, the representative also argued that the RO failed to address the Veteran's disagreement with VA's calculation of the benefits he used while attending Bellevue University, and the Board agrees.  As acknowledged by the Board in the prior remand, the Veteran asserted in statements in February 2012 and April 2012 that the VA calculated his benefits using inaccurate training time for certain school terms while he was attending Bellevue University.  For example, he noted that he had dropped some classes during some of the school terms and should have been charged with no more than 1/2 time (rather than 3/4 training time) given his part-time student status.  In the SSOC, the RO did not provide rationale for its calculations in relation to training time, and it is not clear to the Board why the Veteran was charged with training time that was full-time throughout most school terms, except for four terms that were charged either 3/4 training time or "90%," if he was deemed a part-time student.   

Considering the questions that remain concerning the designation of the Veteran's school schedule (i.e., as full-time, 3/4 time, 1/2 time, or some other part-time amount), an addendum audit is needed to address specifically how training time was calculated.  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish an addendum audit of the Veteran's account regarding the VA educational assistance benefits he received under both Chapter 30 and Chapter 33, to determine how the usage of the Veteran's benefits was calculated and whether the calculations were accurate.  In particular, the addendum report should explain for each school term, both before and after his irrevocable election to transfer his remaining entitlement to benefits under Chapter 30 to Chapter 33 benefits in November 2009, how training time (full-time, 3/4 time, 90%, etc.) was calculated for the Veteran, especially given his assertions that while attending Bellevue University he had dropped some classes, was a part-time student, and should have been charged no more than 1/2 time.  

2.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

